     Case 3:19-cv-00754-JAD-CLB Document 13 Filed 12/11/20 Page 1 of 1



1
2                             UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
5     RONNIE MONEY COLEMAN,                               Case No. 3:19-CV-0754-JAD-CLB
6                                            Plaintiff,   ORDER
7            v.
8     DENNIS HOMAN, et al.,
9                                      Defendants.
10
11          Plaintiff, Ronnie Money Coleman - Inmate #1039597, is a frequent litigator in this
12   court. Since 2015, plaintiff has filed no fewer than five civil rights actions in this court.
13   Plaintiff has attended multiple inmate mediations in civil rights cases (3:15-CV-583, 3:17-
14   CV-0649, & 3:19-CV-0108). Plaintiff has now asked that he be excused from mediation
15   in this case until and unless his case no. 3:17-CV-0649-MMD-WGC is settled (ECF No.
16   12). Plaintiff motion is GRANTED (ECF No. 12).
17          The court has reviewed this particular case and, while not opining on the merits,
18
     has determined that it shall be excluded from the inmate mediation program in order to
19
     preserve the court’s limited resources. An order granting in forma pauperis shall issue
20
     and this case shall proceed on the normal litigation track. The parties are free to privately
21
     discuss settlement if they so choose.
22
     DATED: December 11, 2020.
23
24                                               ___________________________________
25                                               UNITED STATES MAGISTRATE JUDGE

26
27
28
